DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lynch (US 2012/0243151).
	With respect to Claim 9, Lynch teaches a semiconductor device comprising:
a display portion (Lynch: Fig. 7, flexible display layer 14A);
a touch sensor (Lynch: Fig. 7, touch-sensitive layer 14B); and
an arithmetic device configured to receive a positional data from the touch sensor (Lynch: Para. [0037]) and 
supply image data to the display portion (Lynch: Para. [0032]), 
wherein the display portion includes a first display region and a second display region, wherein a part having a curved surface is provided between the first display region and the second display region (Lynch: Fig. 10, display 14 includes a top portion and a bottom portion connected by two curved portions of display 14), wherein the touch sensor includes a first region overlapping with the first display region (Lynch: Fig. 7 and 10, touch-sensitive layer 14B overlapped with display 14A), a second region overlapping with the second display region, and a third region overlapped with the first display region (Lynch: Fig. 10, display 14 including touch-sensitive layer 14B overlapping flexible display layer 14A on top, bottom and curved portions of the display 14), and
wherein the touch sensor is one of a capacitive touch sensor and an optical touch sensor provided over a flexible substrate (Lynch: Fig. 7; Para. [0036]).

With respect to Claim 11, Lynch teaches the semiconductor device according to claim 9, wherein an area of the first display region is larger than an area of the second display region (Lynch: Figs. 9-10, display 14 wraps around the entirety of the electronic device or a portion of the electronic device).

With respect to Claim 12, Lynch teaches the semiconductor device according to claim 9, wherein a first part having a curved surface is provided between the first region and the second region (Lynch: Fig. 10, left curved portion of display 14).

With respect to Claim 13, Lynch teaches the semiconductor device according to claim 9, wherein a second part having a curved surface is provided between the second region and the third region (Lynch: Fig. 10, right curved portion of display 14).

With respect to Claim 14, Lynch teaches the semiconductor device according to claim 9, wherein the arithmetic device is isolated from the display portion (Lynch: Fig. 4, components 312 isolated from display 14).

With respect to Claim 15, Lynch teaches the semiconductor device according to claim 9, wherein the touch sensor is an in-cell touch sensor or an on-cell touch sensor (Lynch: Para. [0029]).

With respect to Claim 16, Lynch teaches the semiconductor device according to claim 9, wherein the arithmetic device is overlapped with the first region and is not overlapped with the third region (Lynch: Figs. 9-10, depending on the extent the display is wrapped around the electronic device, components 312 may be overlapped by a portion first portion of display 14 but not overlapped by a second portion of display 14).

Apparatus claims (1, 3, 4, 5, 6, 7 & 8) are drawn to a substantially analogous apparatus as claimed in claims (9, 11, 12, 13, 14, 15 & 16).  Therefore, apparatus claims (1, 3, 4, 5, 6, 7 & 8) correspond to apparatus claims (9, 11, 12, 13, 14, 15 & 16), and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Liu (US 2012/0320009).
With respect to claim 10, Lynch teaches the semiconductor device according to claim 9.
Lynch fails to expressly disclose:
a transistor in which a channel formation region comprises an oxide semiconductor.
However, Liu teaches:
a transistor in which a channel formation region comprises oxide semiconductor (Liu: Para. [0031]).
Therefore, it would be obvious to one of ordinary skill in the art at the time
the invention was filed to modify the data processor, as taught by Kim, to
incorporate the display driving method, as taught by Liu, in order to reduce the work time of the gate driver and/or the source driver to reduce overall power consumption of the display (Liu: Para. [0013]).
Apparatus claim (2) is drawn to a substantially analogous apparatus as claimed in claim (10).  Therefore, apparatus claim (2) corresponds to apparatus claim (10), and is rejected for the same reasons of anticipation as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625